Citation Nr: 1632684	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent for the service-connected bilateral hearing loss.

2.  Entitlement to an extraschedular rating for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from July 1953 to June 1954.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied an increased disability evaluation for the service-connected bilateral hearing loss.  

The Veteran testified at a Board videoconference hearing before the undersigned in February 2016.  A transcript of the hearing is of record.  The Board then remanded the case for additional development in April 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular rating is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the VA audiology examination conducted in October 2011, the Veteran's hearing acuity was level II in the right ear and level V in the left ear.

2.  On the VA audiology examination conducted in September 2012, the Veteran's hearing acuity was level V in the right ear and level II in the left ear.

3.  On the private audiology examination conducted in February 2016, the Veteran's hearing acuity was level III in the right ear and level III in the left ear.

4.  On the private audiology examination conducted in April 2016, the Veteran's hearing acuity was level V in the right ear and level VI in the left ear.

5.  On the VA audiology examination conducted in April 2016, the Veteran's hearing acuity was level IV in the right ear and level IV in the left ear.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 10 percent for the Veteran's service-connected bilateral (right and left ear) hearing loss disability were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to a higher rating for his service-connected bilateral hearing loss.  He maintains that he has much difficulty hearing.  The Veteran has reported having difficulty hearing and understanding what others say, especially in noisy conditions.  He has also reported difficulty hearing the television and radio as well as difficulty in conversations with others, in restaurants and in church.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  VA's duty to notify was satisfied by a letter issued in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the evidence of record includes private audiometric examination reports dated in February and April of 2016.  

The Veteran provided testimony at a February 2016 videoconference hearing.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the increased rating issue was identified, including the evidence needed to substantiate a higher rating.  There was a discussion of possible evidence that could substantiate the appeal, and the discussion led to the prior remand.

The Veteran was also afforded VA audiometric examinations in October 2011, September 2012, and April 2016.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "rating of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA audiometric examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's hearing loss history.  The examinations included reports of the Veteran's symptoms for the claimed disability and demonstrated objective ratings.  The VA examiners were able to assess and record the condition of the Veteran's hearing loss disability in each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10, 4.85(a) (2015).

In this case, the VA examiners conducting the October 2011, September 2012, and April 2016 VA examinations noted the effects on the Veteran's daily life included his complaints of difficulty communicating in social situations, including restaurants, church and noisy environments as well as difficulty understanding the television and radio.  Thus, the examination reports did include information concerning how the Veteran's hearing impairment affected his daily functioning.  Further, the Veteran was given the opportunity to provide additional evidence through his lay statements.

The Board finds that the VA audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any examination report was in any way incorrectly prepared or that any VA examiner failed to address the applicable schedular criteria.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in April 2016, VA treatment records were obtained and added to the evidence of record.  The Veteran was afforded a VA examination (audiometric).  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased ratings for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  The Merits of the Claim

The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the rating of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the Veteran's VA treatment records dated between December 2009 and December 2015; the reports of the VA audiometric examinations conducted in October 2011, September 2012, and April 2016; a February 2016 private audiogram and an April 2016 private audiogram; and testimony and various written statements submitted by the Veteran and his representative.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by a November 2011 rating decision, effective as of June 27, 2011; an initial rating of 10 percent was assigned for the Veteran's hearing loss.  The Veteran submitted an increased rating claim in June 2012.  He contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by the current 10 percent rating.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear is to be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.

The Veteran was afforded a VA audiology examination in October 2011.  He reported difficulty hearing in the presence of noise, in groups and in church.  He also reported difficulty hearing the television.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
70
70
56
LEFT
30
70
65
60
56

Speech audiometry (Maryland CNC) revealed speech recognition ability of 86 percent in the right ear and 92 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  However, 38 C.F.R. § 4.86(b) is applicable for the left ear because the left ear pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Table VIA yields a Level IV hearing acuity in the left ear which is then elevated to Level V.  These findings result in a corresponding designation of Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.  Such findings result in a 10 percent disability rating.

The Veteran was afforded another VA audiology examination in September 2012.  The Veteran reported an inability to hear and understand normal conversational speech, especially in noisy conditions.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
60
65
70
53
LEFT
25
65
60
65
54

Speech audiometry (Maryland CNC) revealed speech recognition ability of 74 percent in the right ear and 84 percent in the left ear.  Based on these findings, 38 C.F.R. § 4.86 was not applicable for either ear because not all puretone thresholds were 55 decibels or more, and because the threshold at 2000 Hz was less than 70 decibels in each ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level V hearing acuity in the right ear and Level II in the left ear.  Such findings result in a 10 percent disability rating.

The Veteran has submitted a private audiogram generated in February 2016.  The resulting pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
80
75
75
70
LEFT
75
75
75
70
74

Speech audiometry was performed, but it is unknown whether it was Maryland CNC testing.  Due to this, these private testing results are not adequate for adjudication purposes.  However, the Board does note that the results of speech recognition ability of 90 percent in each ear, and, assuming arguendo, that Maryland CNC testing was done, these findings would result in a corresponding designation of Level III hearing acuity in the right ear and Level III in the left ear when using Tables VI and VII pursuant to 38 C.F.R. § 4.85.  Such findings result in a zero percent disability rating.  38 C.F.R. § 4.86 is not for application because not all puretone thresholds were 55 decibels or more, and because the threshold at 1000 Hz was more than 30 decibels in each ear.  

The Veteran has also submitted a private audiogram dated April 12, 2016.  The Veteran reported having great difficulty understanding conversations especially when watching television or listening to the radio.  He said that he had difficulty hearing weak or soft sounds.  The Veteran also stated that he could not understand his pastor's sermons in church and that he could not understand what anyone said when there was any other noise.  The resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
75
70
75
69
LEFT
75
75
70
75
74

Speech audiometry was performed and it is indicated that it was Maryland CNC testing.  The results of speech recognition ability were 76 percent in each ear.  Because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 dB or more, 38 C.F.R. § 4.86(a) is for application.  These findings would therefore result in a corresponding designation of Level V hearing acuity in the right ear and Level VI in the left ear when using Table VIA.  Such findings result in a 20 percent disability rating.

The Veteran was afforded another VA audiology examination on April 27, 2016; the examiner reviewed the claims file.  The Veteran reported difficulty hearing and understanding what others said even when wearing his hearing aids.  He said that he often misunderstood others when he was in conversations, in restaurants and in church.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
65
65
60
LEFT
55
65
65
65
63

Speech audiometry (Maryland CNC) revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level IV hearing acuity in the right ear and Level IV in the left ear.  Such findings result in a 10 percent disability rating.  38 C.F.R. § 4.86 is not for application because not all puretone thresholds were 55 decibels or more, and because the threshold at 1000 HZ was more than 30 decibels in each ear and the threshold at 2000 Hz was less than 70 decibels in the left ear.  38 C.F.R. § 4.86.

VA treatment records dated between 2009 and 2015 reveal that the Veteran was seen for a hearing aid fitting in May 2012.  The report of a February 2015 VA psychological consultation includes a description of the Veteran as being hard of hearing.  However, there is no indication in the rest of the treatment records that the Veteran's hearing deficits were an impediment to his clinical care.

The Board is aware of the Veteran's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a schedular rating in excess of 10 percent for his bilateral hearing loss.  The assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular ratings are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a 10 percent rating is assigned where hearing is at Level II for one ear and Level V for the other and where hearing is at Level IV for each ear.  A zero percent rating is assigned where hearing is at Level III for one ear and Level III for the other.  A 20 percent evaluation is assigned where hearing is at Level V in one ear and Level VI in the other ear.  

Under the pertinent regulations, a 10 percent rating is yielded by each one of the VA audiometric examination results of record as discussed above.  The appellant underwent three audiometric examinations in the span of ten weeks in 2016, with results that ranged from zero percent disabling to 20 percent disabling.  The Board finds that the February 2016 private audiogram did not reflect an improvement in the Veteran's bilateral hearing loss.  The Board also finds that the April 2016 private audiogram did not reflect a worsening of the Veteran's hearing loss, particularly in light of the results of the VA audiogram conducted two weeks later.  

The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The audiogram results of October 2011, September 2012, and April 27, 2016 reflect an impairment of hearing acuity congruent with a 10 percent schedular disability evaluation.  The Board must accordingly find that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his bilateral hearing loss disability. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned schedular disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the schedular rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the Veteran's schedular degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of a higher schedular rating for the bilateral hearing loss disability.  The findings needed for the next higher schedular rating for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a rating in excess of 10 percent for the hearing loss disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the Veteran has not worked at any time during the appellate period.  In addition, the Veteran has not indicated that he is not employed as a result of his hearing loss.  In the absence of a history of unemployability due to hearing loss, or other competent evidence suggestive of unemployability due to hearing loss, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the bilateral hearing loss at any time.  Based upon the record, the Board finds that at no time during the claim/appellate period has the bilateral hearing loss claim on appeal been more disabling than as currently rated.

Notwithstanding the above discussion, an increased rating for the bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the Veteran's complaints, the Board addresses whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) in the REMAND section below.  


ORDER

A schedular rating in excess of 10 percent for the service-connected bilateral hearing loss is denied.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where rating of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

The Veteran has submitted statements to the effect that he is unable to function because he cannot understand conversational speech and especially in the presence of background noise, including in restaurants, in a group setting and at church.  In addition, he reports not being able to understand conversations on television and the radio.  Therefore, the record reasonably raises the question of whether the Veteran's hearing loss disability has markedly interfered with his capacity for employment pursuant to 38 C.F.R. § 3.321(b)(1).  In addition, the Veteran has reported that the service-connected tinnitus impairs his hearing.

The Board may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular rating.  Here, the AOJ has not substantively considered the question of whether an extraschedular rating is warranted based upon the combined effects of the Veteran's service-connected hearing loss and tinnitus and, in particular, with respect to the application of Johnson.  Therefore, remand for consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating is necessary.

To ensure that VA has met its duty to assist and to afford full procedural due process, the case is REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's case to the Director of the Compensation and Pension Service or Under Secretary for Benefits for adjudication of entitlement to a higher rating for the bilateral hearing loss disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


